DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 2006/0055021).

Regarding claim 1, Yamamoto teaches (FIG. 1, 2, 5):
A lead bonding method for a chip packaging structure, wherein the chip packaging structure comprises a chip (13) and a film substrate (11), comprising: 
making a first bonding surface of a gold bump (14) of the chip contact with a lead (12/12a) of the film substrate, wherein a width of the gold bump is smaller than a width of the lead (FIG. 1, 2); 
heating the gold bump and the lead up to a temperature range to form a eutectic material coverage between the gold bump and the lead ([0215] - [0218]); and 
holding on for a predetermined period to make a first bonding surface, a second bonding surface and at least one of a plurality of side walls of the gold bump covered by the eutectic material coverage (FIG. 5).
Regarding claim 2, Yamamoto teaches (FIG. 1, 2):
The lead bonding method of claim 1, further comprising: 
forming the gold bump on the chip; and 
forming the lead on the film substrate.
Regarding claim 3, Yamamoto teaches:
The lead bonding method of claim 1, wherein the lead and the gold bump extend along a first direction, the gold bump contacts with the lead toward a second direction, a width of the gold bump and a width of the lead are sizes along a third direction, and the first direction, the second direction and the third direction are perpendicular to one another (FIG. 1, 2).
Regarding claim 6, Yamamoto teaches:
The lead bonding method of claim 1, wherein the lead comprises a second bonding surface, the second bonding surface faces toward the first bonding surface of the gold bump, and the eutectic material coverage covers the second bonding surface (FIG. 1, 2).
Regarding claim 7, Yamamoto teaches:
The lead bonding method of claim 6, wherein the second bonding surface and the first bonding surface are parallel to a first plane, projections of the second bonding surface and the first bonding onto the first plane are partially or completely overlapped, the plurality of side walls is parallel to a second plane, and the first plane is perpendicular to the second plane (FIG. 1, 2).
Regarding claim 8, Yamamoto teaches:
The structure of claim 3, wherein the second bonding surface and the first bonding surface are parallel to a first plane, the plurality of side walls is parallel to a second plane, the first plane is perpendicular to the second plane, and the plurality of side walls comprises: 
a first side wall connected to the first bonding surface, perpendicular to the first bonding surface and the third direction; and 
a second side wall connected to the first bonding surface, perpendicular to the first bonding surface and the third direction, and the first side wall and the second side wall are covered by the eutectic material coverage (FIG. 1, 2, 5).
Regarding claim 9, Yamamoto teaches:
The lead bonding method of claim 8, wherein the gold bump comprises: 
a third side wall connected to the first bonding surface, the first side wall and the second side wall, perpendicular to the first bonding surface and the first direction, and covered by the eutectic material coverage  (FIG. 1, 2, 5).
Regarding claim 10, Yamamoto teaches:
The lead bonding method of claim 1, wherein the temperature range is from 400 to 500 Celsius degrees ([0215]).
Regarding claim 11, Yamamoto teaches:
The lead bonding method of claim 1, wherein the predetermined period is from 0.1 to 2 seconds ([0215]).
Regarding claim 12, Yamamoto teaches:
The lead bonding method of claim 1, wherein the first bonding surface and the at least one of the plurality of side walls are covered by the eutectic material coverage by a capillary effect, and a maximum width of the gold bump is smaller than a width of the lead (FIG. 5 – the examiner notes that the recited “capillary effect” is a surface tension effect, as there are no capillaries for the material to move into).
Regarding claim 13, Yamamoto teaches:
A chip packaging structure made by the lead bonding method of claim 1 (FIG. 1, 2). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US 2012/0098120) teaches various low stress cross section chip packages
Huang et al. (2015/0130051) FIG. 6 teaches various bump designs wherein a width of the bump is less than the width of the trace
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624